Bloodworth, J.
1. The indictment under which the plaintiff in error was convicted was against him and another, and they were jointly tried. The special ground of the motion for a new trial alleges that after charging on the statements of the defendants, the court erred by adding the following,: “ remembering *556that they are not under oath nor subject to the penalty incident to a sworn witness.” This was not error. In Teasley v. State, 105 Ga. 842 (1) (2 S. E. 335), the Supreme Court said: “Under previous rulings of this court, it is not error on the part of the presiding judge after having properly charged the jury in reference to the prisoner’s statement, after instructing the jury that they may believe that statement in whole or in part to the exclusion of the sworn testimony, to add, ‘ remembering it is not under oath and does not subject him to the penalty incident to a sworn witness;” citing Poppell v. State, 71 Ga. 276; Klug v. State, 77 Ga. 734. See also Harrison v. State, ante, 554 (112 S. E. 293).
2. There was some evidence to support the verdict, which has the approval of the trial judge, and “this court is absolutely without authority to control the judgment of the trial court.” Bradham v. State, 21 Ga. App, 510 (94 S. E. 618), and citations.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.